05/25/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0605


                                      DA 21-0605
                                   _________________

BOARD OF REGENTS OF HIGHER
EDUCATION OF THE STATE OF MONTANA,

            Petitioner and Appellee,

      v.
                                                                  ORDER
THE STATE OF MONTANA, by and through
Austin Knudsen, Attorney General of the State of
Montana in his official capacity,

            Respondent and Appellant.
                               _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael F. McMahon, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 25 2022